Title: To Alexander Hamilton from Joseph Whipple, 14 June 1790
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmo. New Hamp. June 14, 1790
Sir

I am favourd with your letter of the 1st. Instant ⟨wh⟩ich mentions a “copy of the Act for the establishment of Light houses, Beacons, Buoys & public piers” to be therewith Sent. This act was omitted to be enclosed with your letter & as I conceive a knowledge of its contents essential to my understanding perfectly the business which is required by it, I shall only observe at present that the Legislature of this State at their last Session thought proper to postpone the decision on a motion for the Cession of Fort Wm. & Mary & the Light house to the United States. This matter will probably be taken up at the Session now holding at Concord as was intended at the time of postponement. I am informed that the care & support of the Fort & Lighthouse was let out by Contract for a limittd time which will not terminate till Sometime after the 15th of Augst next. The establishment of Soldiery previous to this Contract was withdrawn.
Inclosed herewith is a Weekly Return of monies recd. and paid in this district for the Week past.
I have the hon⟨our to be,⟩ &c
